TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00301-CV


Appellants, Henry L. Zumwalt and H.L. Zumwalt Construction, Inc.
// Cross-Appellant, The City of San Antonio, acting by and through its San Antonio
Water System Board of Trustees

v.

Appellee, The City of San Antonio, acting by and through its San Antonio
Water System Board of Trustees// Cross-Appellees, Henry L. Zumwalt and
H.L. Zumwalt Construction, Inc.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GV-08-001195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


PER CURIAM
O R D E R
		This interlocutory appeal challenges the trial court's grant of a plea to the jurisdiction
that dismissed Henry L. Zumwalt and H.L. Zumwalt Construction, Inc.'s third-party claims against
the San Antonio Water System in the underlying suit.  See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(8) (West 2008).  Trial court proceedings were automatically stayed.  See id. § 51.014(b).
		Certain parties to the underlying litigation, the State of Texas, on behalf of the Texas
Commission on Environmental Quality; Henry L. Zumwalt; H.L. Zumwalt Construction, Inc.; Oil
Mop, L.L.C.; and Williams Fire and Hazard Control, Inc. filed an unopposed joint motion to lift the
stay of trial court proceedings for the limited purpose of allowing the court to enter an agreed final
judgment on a settlement between these parties and to sever them from the underlying suit.  See Tex.
R. App. P. 10.1(a), 29.5; Oryx Capital Int'l v. Sage Apartments, 167 S.W.3d 432, 438 (Tex.
App.--San Antonio 2005, no pet.) (noting that party should have requested that appellate court lift
its stay to allow party's filing of nonsuit in trial court).
		We grant the joint motion to lift the stay of trial court proceedings for the limited
purpose of allowing the trial court to enter an agreed final judgment and sever the settling parties
from the underlying suit.
		It is ordered on November 29, 2011.

Before Chief Justice Jones, Justices Puryear and Goodwin